DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-18, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module for monitoring” and “identification model configured to apply” in claim 10. The applicant’s originally filed specification Page 2, lines 13-17, these are instruction code that when executed cause the one or more processing devices to perform, as such this is considered to be merely software instructions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17, recite “”and the like” which renders the claims indefinite. It is unclear what the metes and bounds of the invention are as the phrase “and the like” provides no clear boundaries as to what comprises “and the like”. As such the claims are indefinite.
Claims 6, 9, 14 and 17, recite “normal” which render the claims indefinite. It is unclear what comprises “normal” as such this render the claims indefinite. Quotations around a term can mean this is ironic or being used in some other way, as such it is not clear as to the metes and bounds of the limitation. As such the claims are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to monitoring sensors on a vehicle to determine driver behavior and potential faults. 
Under step 1, claims 1-9, recite a method and Claims 10-18 recite a system as such each of the claims are directed toward one of the statutory categories. 
Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). The claims are directed monitoring a user driving and outputting alert information based on detected events.
Claim 1 recites a monitoring and collecting sensory data, which is merely data collection which is an insignificant extra solution activity, see MPEP 2106.05(g). Additionally it recites providing an output notification, which is merely displaying data which is an insignificant extra solution activity, see MPEP 2106.05(g). The step of applying the machine learning model is merely applying a previously established algorithm which amounts to merely applying rules for the purposes of determining alert conditions, which is a method of organizing human activity. Claim 10 recites a system with contains a processing device  and sensors but is carrying out functions through modules. Those functions including monitoring the sensor data and collecting the measured data which as stated above, which is merely data collection which is an insignificant extra solution activity, see MPEP 2106.05(g). Additionally it recites providing an output notification which is merely displaying data which is an insignificant extra solution activity, see MPEP 2106.05(g). The function of applying the machine learning model is merely applying a previously established algorithm which amounts to merely applying rules for the purposes of determining alert conditions, which is a method of organizing human activity. As such when considered individually or in combination the limitations fail to render the claims into a practical application. 
Dependent claims 2 and 11, recite scheduling future maintenance and costs of future maintenance, which is part of the abstract idea of monitoring the vehicle for maintenance alerts. As such these limitations fail to render the claims into a practical application. 
Dependent claims 3 and 12, recite having multiple algorithms but provides no specifics as to how the algorithms are trained or learned, as such this can be any generic form of machine learning and thus does not render the claims into a practical application.
Dependent claim 4 and 15, recites identifying upcoming malfunctions but does not establish how the trained algorithm achieves the result, as such this can be any generic form of machine learning and thus does not render the claims into a practical application.
Dependent claims 5 and 13, recites identifying upcoming malfunctions and maintenance operation required for overcoming the malfunction however it does not establish how the trained algorithm achieves the result, as such this can be any generic form of machine learning and thus does not render the claims into a practical application.
Dependent claims 6 and 14, recites identifying malfunctions by comparing different periods of time, however this is merely a set of rules for comparing the recorded information to determine if an alert occurs which is part of the abstract idea, as such it does not render the claims into a practical application.
Dependent claims 8 and 17, recite identifying correlations of the data, creating behavior patterns and creating normal behavior model, but does not establish how the functions are performed, allowing for any possible manner of carrying out these functions. The step of collecting sensor data, as stated above is merely data gathering, see MPEP 2106.05(g). As such the limitations do not render the claims into a practical application.
Dependent claims 9 and 18, recite analyzing behavior changes and determining reporting mechanism using rules, but provides no specific manner of analyzing behavior changes. The reporting mechanism is merely determining when to report the alert which is merely comparing the data which is part of the abstract idea. As such the limitations do not render the claims into a practical application.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the limitations of the claims are directed toward a method of organizing human activity. The additional structure of the processing devices and storage device are generic structural element and as such fail to render the claims into a practical application. This is support by the applicant’s originally filed specification paragraph [0059] which outlines these as merely general-purpose computers
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are not additional elements which indicate that the claims amount to significantly more than the abstract idea.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – processing devices and storage device. The hardware in claimed limitations is recited at a high-level of generality (i.e., as generic components performing generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using components to perform the functions amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (WO 2019/185659 A1) hereafter Griffiths, in view of Zhang et al. (US 2019/0318267 A1) hereafter Zhang.
As per claim 1, Griffiths discloses a method for monitoring condition of a vehicle and for alerting of irregularities/defects (Page 18, line 7 through Page 19, line 4; discloses that the system monitors the condition of a vehicle including the parameters of the vehicle such as the engine RPM, temperature, speed, distance, acceleration and the number of engine events. Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure. Page 43, lines 6-22; discloses that the user is alerted about the irregularity Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance ) said method implemented by one or more processing devices operatively coupled to a non-transitory storage device, on which are stored modules of instruction code that when executed cause the one or more processing devices (Page 15, lines 28-31; discloses that the instructions are stored on a computer readable storage medium. Page 19, lines 14-20 and Page 34, lines 25-28; discloses that the software instructions are carried out using CPUs or processors) to perform:
	monitoring and continuously collecting sensory data from multiple type of sensors located at different location of the vehicle (Page 18, line 7 through Page 19, line 4; discloses that multiple sensors data located throughout the vehicle collect vehicle data over time. This can include sensors for speed, distance driven, time driven, acceleration, deceleration, engine RPM, temperature, engine temperature, engine events, engine on time and braking for example. Page 22, lines 18-22; discloses that the analytics are performed in real-time. Page 43, lines 6-17; discloses that the data is monitored continuously or in real-time as it happens);
	applying at least one machine learning algorithm at an online remote server (Figure 2, Page 19, lines 14-29; discloses the structure of the system which establishes that the processing is carried out by a remote component. Page 43, lines 30-31; discloses that the values can be implemented within the vehicle or remotely) configured for identifying at least one expositional driving event and/or malfunction based on all the acquired sensory data (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 19; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure) and
	providing an output notification of a malfunction event or driving event (Page 43, lines 6-22; discloses that the user is alerted about the irregularity. This can be done through a display to the user. Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance).
	Griffiths while establishing remote processing does not explicitly establish that the analysis is performed by a remote server which is online. 
	Zhang, which like Griffiths talks about collecting vehicle sensor data and machine learning to evaluate driver behavior, teaches it is known for the machine learning to be carried out on a remote server which is online (Page 1, paragraphs [0017]-[0019], Page 2, paragraphs [0020]-[0021] and [0026]; teaches that it is known to collect driving statistics and environment data. Additionally the service is remote and can include a cloud computer or cloud server. This server can communicate over different networks including the Internet. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations).
	The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely.
	The sole difference between the primary reference Griffiths and the claimed subject matter is that the Griffiths reference fails to explicitly state that the server is online.
	The secondary reference Zhang which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online. Zhang establishes that this type of remote server was known in the industry at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the remote server shown in Griffiths with the remote server being online as taught by Zhang.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, with the remote server being online taught by Zhang, for the purposes of using known techniques to analyze the data and have the ability to scale as necessary. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations.
	As per claim 2, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses managing the schedule for future maintenance at the service provider based on received alerts of malfunction or driving event and sending/receiving schedules and/or costs for vehicle future maintenance at a service provider (Page 41, lines 15-20; discloses that this fault data can be used to for future maintenance or repairs such as scheduling the repair/replacement operations in advance. Page 39, line 23 through Page 40, line 6; discloses that the model can output the estimated repair costs).
	As per claim 3,  the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the applying at least one machine learning algorithm includes at least two machine learning algorithm,
	a first algorithm configured to trained to learn the behavior of said acquired sensory data and to identify an exceptional driving event based on said sensory data (Page 23, line 15 through Page 24, line 2; discloses that the system has a first algorithm which is configured to train to learn behavior or connections based on the sensor data to identify events);
	second algorithm configured to learn the behavior of said acquired sensory data and identified exceptional event to identify malfunctions based on said sensory data and identified exceptional event (Page 24, lines 4-19; discloses that once trained the algorithm can take new inputs and make predictions based on the inputs, and identify faults or events such as probable break failure).
	As per claim 5, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses having another machine learning algorithm trained to learn the behavior of said acquired sensory data and to identify upcoming malfunctions based on said sensory data by creating an additional AI model which correlating identified malfunction and identifiable via sensory data with the maintenance operation required for overcoming the malfunction (Page 23, line 27 through Page 24, line 2; Page 24, lines 4-20; discloses that that future failures are predicted using machine learning models. From this the system predicts maintenance operations or repair operations which would overcome or correct the malfunction or future problem. This is based on the sensor data which is collected.).
	As per claim 6, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the learning algorithm for identifying malfunctions is based on identifying the difference between the sensory data collected prior to the occurrence of the driving event and the sensory data collected at the end of the driving event, and comparing such difference to the difference in sensory data collected in two “normal” periods of time where no event is identified (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. In this there are two or more periods collected and compared to create the average and determine the “typical” or “normal” behavior and any deviations of those).
	As per claim 8, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses comprising the steps of: identifying correlations of data receivable via multiple sensors (Page 18, lines 16-23; teaches that the sensor data comes from multiple sensors);
	collecting sensory data during a pre-defined period of time and creating behavior pattern models of a vehicle based on various behavior characteristics including speed, acceleration, geo data and the like (Page 18, lines 16-23; teaches that the sensor data includes speed, acceleration and geo data or GPS data. Page 19, line 31 through Page 20, line 5; discloses that the data can be calculated on a per day basis which is a pre-defined period of time. Page 33, line 18 through Page 34, line 3; discloses that that the system creates driving style or behavior profile to establish the type of behavior of the driver such as aggressive speeding or breaking);
	creating normal behavior AI model of vehicle technical behavior, based on a correlation of sensory data (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers).
	As per claim 9, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses comprising the steps of: 
	analyzing exceptional behavior changes of the vehicle based on “normal” behavior patterns of normal behavior AI model and configured to determine reporting mechanism by using predefined domain specific rules for based on the severity of exceptions, classifications of malfunctions and user preferences (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. Page 43, line 31 through Page 44, line 10; discloses that the system contains rules which are used to determine when alerts should be sent. Griffiths establishes that this ensures that the user is only alerted to probabilities that imply sufficiently high probability of requiring maintenance, which is part of the user preferences. Page 43, lines 1-30; discloses that the system creates a series of conditions such as severity which is the maximum amount of a value to which to be alerted, classifications such as those needing repair).
	As per claim 10, Griffiths discloses a system for monitoring condition of a vehicle and for alerting of irregularities/defects said system implemented by one or more processing devices operatively coupled to a non-transitory storage device (Page 18, line 7 through Page 19, line 4; discloses that the system monitors the condition of a vehicle including the parameters of the vehicle such as the engine RPM, temperature, speed, distance, acceleration and the number of engine events. Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure. Page 43, lines 6-22; discloses that the user is alerted about the irregularity Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance. Page 15, lines 28-31; discloses that the instructions are stored on a computer readable storage medium. Page 19, lines 14-20 and Page 34, lines 25-28; discloses that the software instructions are carried out using CPUs or processors), on which are stored modules comprising:
	multiple type of sensors located at different location of multiple vehicle (Page 18, line 7 through Page 19, line 4; discloses that multiple sensors data located throughout the vehicle collect vehicle data over time. This can include sensors for speed, distance driven, time driven, acceleration, deceleration, engine RPM, temperature, engine temperature, engine events, engine on time and braking for example. Page 22, lines 18-22; discloses that the analytics are performed in real-time. Page 43, lines 6-17; discloses that the data is monitored continuously or in real-time as it happens);
	a sensor processing module for monitoring sensory data from the multiple type of sensors and collecting measured data continuously from said multiple sensors from multiple vehicles (Figure 2, Page 19, lines 14-29; discloses the structure of the system which establishes that the processing is carried out by a remote component. Page 43, lines 30-31; discloses that the values can be implemented within the vehicle or remotely);
	malfunction identification module configured to apply at least one machine learning algorithm at an remote server configured for identifying at least one expositional driving event and/or malfunction based on all the acquired sensory data from multiple vehicles and providing an output notification of a malfunction event or driving event  (Page 4, line 28 through Page 5, line 4; discloses that the classification system can be trained using machine learning. Page 23, line 15 through Page 24, line 19; discloses that the system can be a machine learning model which is trained using data sets and once trained to learn causal connections between driving style. The outputs result in the output of the probability of the vehicle requiring repair operations. Page 33, lines 18-30; discloses that multiple sets of driving information is derived to form a “typical” or “normal” driving style or driving behavior. These are used to compare with other profiles to determine if the profile being analyzed is above or below the typical values, specifically an excessive number of breaking events is considered aggressive braking and an excessive number of speeding events is determined by a large maximum and/or average speed. Page 34, lines 1-3; discloses that machine learning can be used to determine the driving style or behavior profiles from the feature vectors.  Page 37, line 29 through Page 38, line 7; discloses that the values are used to calculate the probability of faults. Specifically the type of fault is identified. Page 41, lines 22-29; discloses an example where the system predicts irregularities such as a fault based on the collected information, in this case it is brake failure. Page 43, lines 6-22; discloses that the user is alerted about the irregularity. This can be done through a display to the user. Page 44, lines 9-10; discloses that the alerts can be for preventive maintenance).
Griffiths while establishing remote processing does not explicitly establish that the analysis is performed by a remote server which is online. 
	Zhang, which like Griffiths talks about collecting vehicle sensor data and machine learning to evaluate driver behavior, teaches it is known for the machine learning to be carried out on a remote server which is online (Page 1, paragraphs [0017]-[0019], Page 2, paragraphs [0020]-[0021] and [0026]; teaches that it is known to collect driving statistics and environment data. Additionally the service is remote and can include a cloud computer or cloud server. This server can communicate over different networks including the Internet. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations).
	The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely.
	The sole difference between the primary reference Griffiths and the claimed subject matter is that the Griffiths reference fails to explicitly state that the server is online.
	The secondary reference Zhang which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online. Zhang establishes that this type of remote server was known in the industry at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the remote server shown in Griffiths with the remote server being online as taught by Zhang.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths, with the remote server being online taught by Zhang, for the purposes of using known techniques to analyze the data and have the ability to scale as necessary. Since Griffiths already establishes collecting data from multiple sources and that the computations are performed remotely, it would have been obvious as shown in Zhang that this remote server can be online. This would allow the system to receive data from online sources such as the weather data (Griffiths Page 42, lines 6-17) and utilize scalable resources such as cloud computing which would allow for faster computations.	
	As per claim 11, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses service provider application comprising managing the schedule for future maintenance at the service provider based on received alerts of malfunction or driving event and sending receiving schedules and/or costs for vehicle future maintenance at a service provider (Page 41, lines 15-20; discloses that this fault data can be used to for future maintenance or repairs such as scheduling the repair/replacement operations in advance. Page 39, line 23 through Page 40, line 6; discloses that the model can output the estimated repair costs).
	As per claim 12, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the malfunction identification module comprises at least two machine learning algorithm 
	a first algorithm configured to train to learn the behavior of said acquired sensory data and to identify an exceptional driving event based on said sensory data from multiple vehicle (Page 23, line 15 through Page 24, line 2; discloses that the system has a first algorithm which is configured to train to learn behavior or connections based on the sensor data to identify events);
	second algorithm configured to learn the behavior of said acquired sensory data from multiple vehicles and identified exceptional event to identify malfunctions based on said sensory data and identified exceptional event (Page 24, lines 4-19; discloses that once trained the algorithm can take new inputs and make predictions based on the inputs, and identify faults or events such as probable break failure).
	As per claim 13, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses another machine learning algorithm trained to learn the behavior of said acquired sensory data and to identify upcoming malfunctions based on said sensory data by creating an additional AI model which correlating identified malfunction and identifiable via sensory data with the maintenance operation required for overcoming the malfunction (Page 23, line 27 through Page 24, line 2; Page 24, lines 4-20; discloses that that future failures are predicted using machine learning models. From this the system predicts maintenance operations or repair operations which would overcome or correct the malfunction or future problem. This is based on the sensor data which is collected).
	As per claim 14, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the learning algorithm for identifying malfunctions is based on identifying the difference between the sensory data collected prior to the occurrence of the driving event and the sensory data collected at the end of the driving event, and comparing such difference to the difference in sensory data collected in two “normal” periods of time where no event(s) are identified (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. In this there are two or more periods collected and compared to create the average and determine the “typical” or “normal” behavior and any deviations of those).
	As per claim 17, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the malfunction identification module is further configured to identify correlations of data receivable via multiple sensors (Page 18, lines 16-23; teaches that the sensor data comes from multiple sensors), collect sensory data during a pre-defined period of time and creating behavior pattern models of a vehicle based on various behavior characteristics including speed, acceleration, geo data and the like and creating normal behavior AI model of vehicle technical behavior, based on a correlation of sensory data (Page 18, lines 16-23; teaches that the sensor data includes speed, acceleration and geo data or GPS data. Page 19, line 31 through Page 20, line 5; discloses that the data can be calculated on a per day basis which is a pre-defined period of time. Page 33, line 18 through Page 34, line 3; discloses that that the system creates driving style or behavior profile to establish the type of behavior of the driver such as aggressive speeding or breaking. Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers).
	As per claim 18, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the malfunction identification module is further configured to analyze exceptional behavior changes of the vehicle based on “normal” behavior patterns of normal behavior AI model and determine reporting mechanism by using predefined domain specific rules based on the severity of exceptions, classification of malfunctions and user preferences (Page 33, line 18 through Page 34, line 3; discloses that that the system creates a “typical” or “normal” behavior model based on the correlation of sensor data from multiple vehicles this is used to evaluate driving styles of other drivers. Page 43, line 31 through Page 44, line 10; discloses that the system contains rules which are used to determine when alerts should be sent. Griffiths establishes that this ensures that the user is only alerted to probabilities that imply sufficiently high probability of requiring maintenance, which is part of the user preferences. Page 43, lines 1-30; discloses that the system creates a series of conditions such as severity which is the maximum amount of a value to which to be alerted, classifications such as those needing repair).

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (WO 2019/185659 A1) hereafter Griffiths, in view of Zhang et al. (US 2019/0318267 A1) hereafter Zhang, further in view of Sicconi et al. (US 2020/0057487 A1) hereafter Sicconi.
As per claim 4, the combination of Griffiths and Zhang teaches the above-enclosed invention, the combination however fails to disclose wherein the driving event is detected by identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change.
Sicconi, which like the combination talks about using machine learning to evaluate driver behavior, teaches it is known wherein the driving event is detected by identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change (Page 2, paragraph [0033]; teaches it is known to identify sudden changes. Page 6, paragraph [0052]; teaches that the system uses machine learning to determine driver behavior and uses this to identify scenario(s) or causes of the event. Page 10, paragraphs [0064] and [0065]; teach that the system will track sensors such as noise or voices in the cabin which can act as distractions. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change.
	The Sicconi reference which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known to identify sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change. The Sicconi reference establishes using this type of sensors to determine behavior of the driver is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sensor data shown in Griffiths and Zhang with the sensor data including identifying sudden changes and including noise data as taught by Sicconi.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sicconi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths and Zhang, with the sensor data including identifying sudden changes and including noise data as taught by Sicconi, for the purposes of identifying sudden changes and coaching the driver on correcting the behavior. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations.
As per claim 15, the combination of Griffiths and Zhang teaches the above-enclosed invention, the combination however fails to disclose comprising event identification module configured to identify driving event by identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data such as a noise data or acceleration data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change.
Sicconi, which like the combination talks about using machine learning to evaluate driver behavior, teaches it is known event identification module configured to identify driving event by identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data such as a noise data or acceleration data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change (Page 2, paragraph [0033]; teaches it is known to identify sudden changes. Page 6, paragraph [0052]; teaches that the system uses machine learning to determine driver behavior and uses this to identify scenario(s) or causes of the event. Page 10, paragraphs [0064] and [0065]; teach that the system will track sensors such as noise or voices in the cabin which can act as distractions. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state identifying sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change.
	The Sicconi reference which like Griffiths talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known to identify sudden exceptional changes during a short period of time in at least one sensor, comparing the sensor data with the sudden exceptional changes to stored known patterns of sensor data which represent a driving event and determining the occurrence of an exceptional event type based on identified changes in sensor data, the pattern of noise which matches the measurement with the sudden change, and thus, determining the scenario(s) causing the sudden change. The Sicconi reference establishes using this type of sensors to determine behavior of the driver is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sensor data shown in Griffiths and Zhang with the sensor data including identifying sudden changes and including noise data as taught by Sicconi.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sicconi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths and Zhang, with the sensor data including identifying sudden changes and including noise data as taught by Sicconi, for the purposes of identifying sudden changes and coaching the driver on correcting the behavior. Since the combination already uses sensors to determine driver behavior it would have been obvious to determine if the sudden changes are caused by distractions or other factors during the event as shown in Sicconi. This would provide the system with more accurate behavioral recommendations.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (WO 2019/185659 A1) hereafter Griffiths, in view of Zhang et al. (US 2019/0318267 A1) hereafter Zhang, further in view of Sculley et al. (WO 2008/021244 A2) hereafter Sculley.
As per claim 7, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the training learning algorithm is further based on feedback or re-training (Page 36, lines 16-18; discloses that the vehicle records are updated during service. Page 45, lines 21-22; discloses that the model can be re-trained).
The combination however fails to explicitly state that the re-training is human feedback.
Sculley, which like the combination talks about training a machine-learning model, teaches it is known for the machine learning model to be trained and updated based on human feedback (Page 13, line 26 through Page 14, line 12; teaches it is known to train the machine learning model using trusted sources such as human labeling and user feedback. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state the re-training is from human feedback.
	The Sculley reference which like Griffiths talks about training machine learning modes, teaches it is known to train and update the models using human feedback. Sculley establishes using this form of training was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the re-training shown in Griffiths and Zhang with updating or re-training using human feedback as taught by Sculley.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sculley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths and Zhang, with updating or re-training using human feedback as taught by Sculley, for the purposes of improving the accuracy of the model over time. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy.
As per claim 16, the combination of Griffiths and Zhang teaches the above-enclosed invention, Griffiths further discloses wherein the training learning algorithm is further based on feedback or re-training (Page 36, lines 16-18; discloses that the vehicle records are updated during service. Page 45, lines 21-22; discloses that the model can be re-trained).
The combination however fails to explicitly state that the re-training is human feedback.
Sculley, which like the combination talks about training a machine-learning model, teaches it is known for the machine learning model to be trained and updated based on human feedback (Page 13, line 26 through Page 14, line 12; teaches it is known to train the machine learning model using trusted sources such as human labeling and user feedback. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy).
The primary reference Griffiths discloses using machine learning to evaluate the driving behavior of the driver with the status of the vehicle to predict faults and make repairs or suggestions to correct the behavior. Griffiths establishes this analysis can be used to schedule repairs pre-emptively and avoid failure as well as to predict the cost of those repairs. Griffiths establishes that these calculations can be performed remotely. The Zhang reference talks about collecting and utilizing vehicle data in a machine learning algorithm establishes it is known for the remote server to be online.
	The sole difference between the combination and the claimed subject matter is that the combination fails to explicitly state the re-training is from human feedback.
	The Sculley reference which like Griffiths talks about training machine learning modes, teaches it is known to train and update the models using human feedback. Sculley establishes using this form of training was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in the separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the re-training shown in Griffiths and Zhang with updating or re-training using human feedback as taught by Sculley.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sculley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing sensor data using machine learning provided by Griffiths and Zhang, with updating or re-training using human feedback as taught by Sculley, for the purposes of improving the accuracy of the model over time. Since the combination already establishes that the model can be re-trained it would have been obvious to re-train from a trusted source such as user or human feedback. This allows the model to be updated over time with new information improving its accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
L. M. Bergasa, D. Almería, J. Almazán, J. J. Yebes and R. Arroyo, "DriveSafe: An app for alerting inattentive drivers and scoring driving behaviors," 2014 IEEE Intelligent Vehicles Symposium Proceedings, 2014, pp. 240-245, doi: 10.1109/IVS.2014.6856461.
M. V. Martínez, I. Del Campo, J. Echanobe and K. Basterretxea, "Driving Behavior Signals and Machine Learning: A Personalized Driver Assistance System," 2015 IEEE 18th International Conference on Intelligent Transportation Systems, 2015, pp. 2933-2940, doi: 10.1109/ITSC.2015.470.
DeRuyck et al. (US 9,714,037 B2) – discusses detecting driver behaviors from in-vehicle systems. 
Konrardy et al. (US 10,086,782 B1) – discusses vehicle damage assessments.
Hanov et al. (US 10,497,185 B2) – discusses vehicle maintenance scheduling and fault monitoring.
Hanov et al. (US 11,270,528 B2) – discusses vehicle maintenance scheduling and fault monitoring.
Morioka et al. (US 2006/0047382 A1) – discusses vehicle failure diagnosis.
Horvitz et al. (US 2008/0249667 A1) – discusses enhancing energy efficiency in transportation systems.
Barfield, JR. et al. (US 2016/0035150 A1) – discusses predicting component failure.
Kumar et al. (US 2019/0039545 A1) – discusses event-based connected vehicle control and response systems.
Sicconi et al. (US 2019/0213429 A1) – discusses preventing unsafe driving.
Bender et al. (US 2019/0340519 A1) – discusses recommendations based on driving habits.
Milton (US 2020/0017117 A1) – discusses vehicle-data analytics.
McGinnis et al. (WO 2015/017711 A1) – discusses sensing characteristics and driver behavior.
Shenoy et al. (WO 2016/151554 A1) – discusses determining the context of the driving event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	5/22/2022